Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an election filed on 05/12/2022 in response to a restriction requirement mailed on 03/17/2022 of a continuation application filed on 04/07/2021 in which claims 1-20 are currently pending. Claims 1-17 are being examined while claims 18-20 are considered withdrawn.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 04/07/2021, 05/27/2021, 08/05/2021, 10/26/2021, and 06/15/2022.

Drawings

The Examiner contends that the drawings submitted on 04/07/2021 are acceptable for examination proceedings.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-17 are rejected on the ground of nonstatutory double patenting over claims 1-28 of U.S. Patent No. 9,567,078. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-28 of U.S. Patent No. 9,567,078, either singularly or in combination, contain each and every element and/or render each and every element of claims 1-17 of the instant application obvious. The claims of the instant application therefore are not patently distinct from the issued patent claims and as such are unpatentable over obvious-type double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 5, 9, 11, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (“CN103149939A Translation”) in view of Cohen (US 2002/0140814).

As to claim 11, Wang teaches a system for controlling target tracking, comprising:

a control terminal remotely coupled to a movable object via a communication link and configured to perform ([0005] and [0035]):

directing a movable object to track a target object using the target ([0015], [0033]-[0035], and [0127]).

Wang does not teach determining whether a tracking mode of a movable object is a manual tracking mode or an automatic tracking mode; when it is determined that the tracking mode is the manual tracking mode, determining a target for the movable object from one or more images based on a user input; when it is determined that the tracking mode is the automatic tracking mode, having the movable object determine the target automatically.

However, Cohen teaches determining whether a tracking mode of an object is a manual tracking mode or an automatic tracking mode ([0025]-[0026] and [0032]-[0037]);

when it is determined that the tracking mode is the manual tracking mode, determining a target for the object from one or more images based on a user input ([0032]-[0035]);

when it is determined that the tracking mode is the automatic tracking mode, having the object determine the target automatically ([0032]-[0037]).

In addition, Wang teaches a movable object performing automatic target tracking ([0015], [0033]-[0035], and [0127]). Wang also discloses that the tracking and positioning of moving targets by UAVs in complex backgrounds usually assists manual search to detect specific moving targets, and uses tracking algorithms to track moving targets in images, calculate the amount of missed targets, and control the optical axis servo system to realize the stable tracking of the optical axis, which is a semi-autonomous guiding method ([0009]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system with Cohen’s system to show determining whether a tracking mode of a movable object is a manual tracking mode or an automatic tracking mode; when it is determined that the tracking mode is the manual tracking mode, determining a target for the movable object from one or more images based on a user input; when it is determined that the tracking mode is the automatic tracking mode, having the movable object determine the target automatically. In Cohen’s disclosure, a means is used for switching an automatic video tracking system between two modes, automatic and manual, such as by controlling a joystick 112 or other input device. An operator initializes automatic tracking by centering the target in the image using the joystick 112 or other input device. After releasing the joystick 112, the automatic tracker enters automatic mode, locks on the selected target, and automatically tracks the selected target. If a particular situation happens which is difficult for the automatic video tracking system to resolve, for instance multiple people passing by the same location at the same time as the selected target, the operator may take over for the system for the time it takes for the target to pass the source of difficulty. Those skilled in the art will appreciate that the apparatus and methods of the present invention allows an operator of a video tracking system, when necessary, to take control of the camera 102 by simply manipulating the joystick 112 or other input device. Thus, when something ambiguous to the video tracking system occurs which is difficult for the automatic video tracking system to resolve, the operator can take control of the camera 102 back for a certain period of time to reacquire the target. This greatly simplifies the training needed by an operator and the operator's task in tracking the target (Cohen; [0037]-[0038]).

As to claim 1, the aforementioned claim is rejected similarly as claim 11.

As to claims 2 and 12, the combination of Wang and Cohen teaches wherein the determining a target for the movable from one or more images based on a user input further comprises: determining the target indicated by the user input; obtaining specific target information associated with the target; and providing the specific target information associated with the target to the movable object as initial target information of the target to be used by the movable object to track the target object (Wang; [0009], [0015], [0033]-[0035], and [0127]; Cohen; [0032]-[0035]).

As to claims 5 and 15, Wang further teaches wherein the directing the movable object to track a target object using the target further comprises: generating control data based on the target and sensing data provided by the movable object; and generating one or more control signals to direct the movable object to track the target object, wherein the control data is generated by at least one of a control terminal remotely coupled to the movable object via a communication link and an onboard processing system of the movable object ([0005], [0015], [0033]-[0035], and [0127]).

As to claim 9, Wang further teaches wherein the control data includes at least a relative distance between the movable object and the target object ([0011], [0017], [0020], [0033], [0115], and [0122]).

Claims 3, 4, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cohen and further in view of Berkovich (US 2013/0208948).

As to claims 3 and 13, the combination of Wang and Cohen does not teach wherein the having the movable object determine the target automatically further comprises: obtaining target type information indicative of a type of target object to be tracked; and providing the target type information to the movable object to automatically identify the target based on the target type information.

However, Berkovich teaches wherein the having the movable object determine the target automatically further comprises: obtaining target type information indicative of a type of target object to be tracked; and providing the target type information to the movable object to automatically identify the target based on the target type information ([0035]-[0037] and [0048]-[0051]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system and Cohen’s system with Berkovich’s system. In Berkovich’s disclosure, in a case where an application is tracking people, object 134 does not need to be tracked or further processed. In a case where the application is looking for a specific person, objects 122 and 124 can be further processed for identification of who the object is. If object (person) 122 is not of interest, depending on the application, object 122 can be dropped from processing, or preferably tracked at a high level and knowledge of the position of object 122 can be fed back to reduce future processing requirements (Berkovich; [0036]).

As to claims 4 and 14, the combination of Wang, Cohen, and Berkovich teaches wherein the target type information is obtained via a user interface provided by a control terminal remotely coupled to the movable object via a communication link (Wang; [0005] and [0035]; Berkovich; [0035]-[0037] and [0048]-[0051]).

Claims 6, 7, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cohen and further in view of Masone (“Semi-autonomous Trajectory Generation for Mobile Robots with Integral Haptic Shared Control”).

As to claims 6 and 16, the combination of Wang and Cohen does not teach wherein: an allocation between the control terminal and the onboard processing system is determined in real time based on a plurality of factors including environment information of the movable object.

However, Masone teaches wherein: an allocation between the control terminal and the onboard processing system is determined in real time based on a plurality of factors including environment information of the movable object (see abstract; also see Page 6474-6475 for Experiments 2 and 3 where an autonomous corrector guides/influences/corrects commands given by an operator based on the presence of obstacles for the purposes of obstacle avoidance).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system and Cohen’s system with Masone’s system in order to reduce human commitment to giving motion directives within a mobile robot path generation environment which can be very demanding (Masone; see Pages 6468, right-hand column).

As to claims 7 and 17, the combination of Wang, Cohen, and Masone teaches wherein: when the movable object is navigating in a relatively complex environment, the control terminal is allocated to generate more control data than the onboard processing system of the movable object; and when the movable object is navigating in a relatively simple environment, the control terminal is allocated to generate less control data than the onboard processing system of the movable object (Masone; see abstract; also see Page 6474-6475 for Experiments 2 and 3 where an autonomous corrector guides/influences/corrects commands given by an operator based on the presence of obstacles for the purposes of obstacle avoidance).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cohen and Masone and further in view of Duggan (US 2005/0004723).

As to claim 8, the combination of Wang, Cohen, and Masone does not teach wherein: when the movable object is navigating in a relatively low altitude, the control terminal is allocated to generate more control data than the onboard processing system of the movable object; and when the movable object is navigating in a relatively high altitude, the control terminal is allocated to generate less control data than the onboard processing system of the movable object.

However, Duggan teaches wherein: when the movable object is navigating in a relatively low altitude, the control terminal is allocated to generate more control data than the onboard processing system of the movable object; and when the movable object is navigating in a relatively high altitude, the control terminal is allocated to generate less control data than the onboard processing system of the movable object ([0324]-[0336] – ground collision avoidance system providing automated mechanism enabling the control system to avoid terrain without having to task the operator with studying altitude above ground for each vehicle under his or her control. In accordance with one embodiment, the GCAS provides the operator with some form of situational awareness information about an upcoming collision (e.g., a warning signal). If the user does not react to that information, the GCAS will automatically avoid the terrain and let the user know the system is in an auto-avoidance mode. During this mode, the user is illustratively locked out from making flight path changes until the system has cleared the offending terrain; also see [0423]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system, Cohen’s system, and Masone’s system with Duggan’s system. In Duggan’s disclosure, a ground collision avoidance system (GCAS) provides an automated mechanism enabling the control system to avoid terrain without having to task the operator with studying altitude above ground for each vehicle under his or her control. In accordance with one embodiment, the GCAS provides the operator with some form of situational awareness information about an upcoming collision (e.g., a warning signal). If the user does not react to that information, the GCAS will automatically avoid the terrain and let the user know the system is in an auto-avoidance mode. During this mode, the user is illustratively locked out from making flight path changes until the system has cleared the offending terrain (Duggan; [0324]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Cohen and further in view of Morriyama (US 2011/0142286).

As to claim 10, the combination of Wang and Cohen does not teach wherein the control data includes at least a similarity between a feature model of the target object and features from the target.

However, Morriyama teaches wherein the control data includes at least a similarity between a feature model of the target object and features from the target ([0107]-[0110], [0137]-[0143], and [0158]-[0162]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wang’s system and Cohen’s system with Morriyama’s system. In Morriyama’s disclosure, it is possible to easily register a characteristic of the target object because the detective characteristic information for detecting the target object can be registered only by capturing a moving image of the target object (Morriyama; [0056]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482